Citation Nr: 1303179	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to July 1954, and July 1955 to July 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is associated with the claims file.  

In May 2012, the Board remanded this matter for further development and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in May 2012.  The Board  instructed the AMC to provide the Veteran with an examination to determine the nature and etiology of his claimed back disability.  Mindful that additional service treatment records may not be located on remand, the Board instructed the examiner that in the event that additional service treatment records were not obtained he/she was to "assume that the Veteran is a reliable historian, and that he injured his back twice during his first period of service and sought treatment multiple times for back pain during his second period of active service.  The examiner [was also] asked to specifically comment on the impact of mild scoliosis on the Veteran's current back disability."  

Pursuant to the Board's remand, the Veteran was afforded an examination in June 2012.  Upon review of the claims folder and evaluation of the Veteran, the examiner noted a diagnosis of degenerative disc disease of the lumbosacral spine.  In the examination report, the examiner recounted the Veteran's history of injuring his lower back during service in 1953.  The examiner opined that it was less likely than not that the Veteran's current spine disorder was incurred in or caused by the in-service injury.  In rendering this opinion, the examiner cited to the Veteran's examination report at service entry in 1953 showing slight scoliosis, his discharge examination report in 1954 revealing no evidence of a spine disorder, and his examination report from his second period of service in 1959  showing no evidence of a spine disorder.  The examiner also pointed to the Veteran's lack of continuation of back treatment after service, work in construction for 30 years, and his statements as to his back bothering him in the 1980's due to his heavy duty job and diagnosis of lumbar prolapsed disc.  He added that the Veteran's current spine disorder was more likely due to the previous heavy duty job and generalized degeneration from age.  The examiner also observed that the Veteran was diagnosed with scoliosis at age 21, and there was no documented acute or chronic lower back pain noted in service.  He determined that scoliosis was a development process which resolved, and that the slight scoliosis had no impact on the current diagnosis as the Veteran did not have any current clinical evidence of scoliosis. 

The Board finds that the opinion rendered by the VA examiner is insufficient.  
The examiner indicated that he reviewed the claims folder in conjunction with rendering his report.  In outlining the Veteran's relevant medical history, he only referenced the Veteran's statements as to his initial injury when he fell down stairs in 1953, working in construction after service, having back surgery in 1998, and starting to have back problems in the 1980's during his construction job.   Pertinently, however, the examiner did not acknowledge the Veteran's testimony that after he joined the Air Force for his second period of active duty he periodically reported to sick call for treatment for his back, going every month or every two months, and that he was also issued no duty slips for two or three days at a time.  See April 2012 Hearing Transcript, page 6.  Additionally, it was noted during the hearing that the Veteran went to seek treatment for his back within three to months after service discharge (sometime in late 1959) and that he had been receiving treatment sporadically ever since that time.  See April 2012 Hearing Transcript, pages 6-7.  The VA examiner did not take any of these assertions into account when rendering his opinion and instead appears to have relied heavily if not solely on the absence of documentation as to the Veteran's treatment during and shortly after service.  In the May 2012 remand, the Board specifically instructed the examiner to assume that the Veteran was a reliable historian with regards to his statements as to in-service injuries.  In this regard, the Board notes that the Veteran is competent and credible to state that he injured his spine on multiple occasions during service, received treatment for his spine shortly after service and sporadically ever since that time, and that he has had spine problems ever since his in-service accidents.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Accordingly, the Board finds that another opinion is necessary to determine the etiology of the Veteran's current spine disability, specifically taking into account all of the evidence of record including the Veteran's competent statements as to having had spine pain since the first in-service accidents.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Arrange for the same examiner who conducted the June 2012 examination, if possible, to review the claims folder and determine the etiology of the currently diagnosed lumbar spine disorder.  If the June 2012 examiner is unavailable, the file should be referred to another similarly qualified medical professional.

The examiner should state whether there is a 50 percent or better probability that any currently present back disability increased in severity during the Veteran's active service and, if so, was the increase clearly and unmistakably due to its natural progress?

With respect to any such disability which the examiner believes was not present during the Veteran's active service, is there a 50 percent or better probability that the disability is etiologically related to the Veteran's active service?

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence, to include injuring his spine twice during his first period of service, having problems with his spine ever since his in-service accidents, receiving treatment throughout his second period of service, and being treated for his spine within several months of service discharge and having sporadic treatment ever since.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

If the reviewer finds that an interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.

2. Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



